United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1242
                                   ___________

Eric Ringsred, an individual and a state,*
federal and local taxpayer; State of     *
Minnesota by Eric Ringsred; Deborah      *
Ringsred, an individual,                 *
                                         *
              Appellants,                *
                                         *
       v.                                *   Appeal from the United States
                                         *   District Court for the
City of Duluth, a municipal              *   District of Minnesota.
corporation, and the following City      *
Officials, individually and in their     *   [UNPUBLISHED]
official capacities; Gary L. Doty,       *
Mayor; Cynthia Albright, Assistant       *
City Attorney; Bryan Brown, City         *
Attorney; Robert Asleson, Assistant      *
City Attorney; John Schweiger, Special *
Projects Manager; John Smedberg,         *
Assistant City Attorney; Duluth          *
Economic Development Authority;          *
Cynthia Albright, individually and in *
her official capacity as Director of the *
Duluth Economic Development              *
Authority; Team Duluth; Soft Center- *
Duluth, Inc.; Michael McNamara;          *
Duluth Area Chamber of Commerce;         *
David Ross, CEO of the Duluth Area *
Chamber of Commerce,                     *
                                         *
              Appellees.                 *
                                   ___________

                          Submitted: June 24, 2002
                              Filed: June 27, 2002
                                   ___________

Before LOKEN, BEAM, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

      Eric and Deborah Ringsred appeal the district court’s1 dismissal of their
lawsuit--purportedly brought on behalf of the State of Minnesota as well as
themselves--against the City of Duluth and its mayor, various City agencies and
employees, Soft Center-Duluth, Inc. and its director, and the Duluth Area Chamber
of Commerce and related individuals and entities.

      After carefully reviewing the record, we affirm the dismissal of the federal
claims with prejudice and the dismissal of any state claims without prejudice. See 8th
Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Raymond
L. Erickson, United States Magistrate Judge for the District of Minnesota.
                                         -2-